                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                             CASE NO.: 2:16-cr-101-FtM-38MRM

RICARDO GARCIA


                                                ORDER1

        Before the Court is Defendant Ricardo Garcia’s Motion for Early Termination of

Probation. (Doc. 58). Neither the Government nor United States Probation Office oppose

the motion.

        On July 31, 2017, the Court sentenced Garcia to three years of probation, random

drug testing, and 100 hours of community service for transporting an illegal alien into the

United States. (Doc. 55). Since then, Garcia has completed twenty-six months of

probation and complied with all terms and conditions.                    And until a recent disability

determination, he has worked steadily.                For these reasons, Garcia requests early

termination of probation.

        A court can end a term of supervised release based on a defendant’s conduct, the

sentencing factors set forth in 18 U.S.C. § 3553(a), and input from the Government and

the Probation Office. After reviewing the record and based on Garcia’s history and

characteristics, completed community service hours, and having otherwise satisfied the



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
terms and conditions of probation, the Court finds good cause to terminate his probation

early.

         Accordingly, it is now

         ORDERED:

         Defendant Ricardo Garcia’s Motion for Early Termination of Probation (Doc. 58) is

GRANTED. Garcia’s term of probation is hereby terminated.

         DONE AND ORDERED in Fort Myers, Florida on this 10th day of October 2019.




Copies: Counsel of Record




                                             2
